Citation Nr: 1702280	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-35 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for service-connected lumbosacral strain.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The jurisdiction of the claim is now with the Albuquerque, New Mexico RO.

A hearing before the undersigned Veterans Law Judge was held in July 2016.  A transcript is of record.  At the July 2016 hearing, the Veteran testified that she was medically retired from her work at the post office and is currently too disabled to work.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The TDIU issue is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board. Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last VA examination evaluating the Veteran's lumbosacral strain was performed in November 2011.  Since that time, the Veteran testified at a July 2016 hearing that her back condition has worsened.  She indicated she received shots in her back every three months in order to ambulate.  The Veteran added that she felt her back was not thoroughly examined at her last examination.


In light of the evidence suggesting the Veteran's condition has worsened since her last examination, the Board finds another examination is necessary to evaluate the severity of her lumbosacral strain prior to adjudication.  

Further, the Board finds the inferred claim of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain because a decision on the latter claim may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also notes the record does not reflect the Veteran's submission of a VA Form 21-8940 which should be obtained to assist with adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing a TDIU and a VA Form 21-8940.  

2.  Notify the Veteran that she can submit lay statements from herself and from other individuals who have first-hand knowledge of the impact of her service-connected disabilities on her ability to work.  Provide her a reasonable time to submit this evidence.

3.  Obtain any updated VA treatment records and private records pertaining to the lumbosacral strain and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

4.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of her lumbosacral strain.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's lumbar spine.

a.  The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time then the clinician must provide an adequate explanation as to why.

b.  Testing of the range of low back motion must also include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

c.  State whether there is any neurological manifestations, to include radiculopathy, due to the Veteran's service connected spine disability.  If such dysfunction exists, identify the nerve group involved and whether the dysfunction is mild, moderate, moderately severe, severe, or complete.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


